Exhibit 10.5

Residential Capital, LLC / RFSC International Limited Expense Sharing Agreement

Residential Captial, LLC (ResCap) is a wholly-owned subsidiary of GMAC LLC
(GMAC), the parent of RFSC International Limited (RFSCIL). As such, ResCap is an
affiliate of RFSCIL. Certain RFSCIL personnel are employed and supported by
ResCap or ResCap affiliates.

ResCap incurs operating expenses on behalf of itself, RFSCIL and other
affiliates, including without limitation payroll and payroll related,
subscription, education, professional, advertising, equipment rental, repairs
and maintenance, printing and stationery, office supplies, postage and courier,
telephone, travel, meals, entertainment, conferences, rent and operating,
liability insurance, and bank charge expenses. To reflect the operating expenses
attributable to RFSCIL operations that ResCap pays, ResCap and RFSCIL are
entering into this Agreement, effective May 1, 2009 (the “Effective Date”).

Expense Calculation. All operating expenses incurred in connection with RFSCIL
by ResCap will be posted in accordance with ResCap’s normal accounting and
control procedures. At the end of each month, ResCap will charge to RFSCIL a
percentage (the “Allocation Factor”) of the expenses recorded in the cost
center(s) listed on Exhibit A attached hereto (the “Allocated Expenses”) for
that calendar month. RFSCIL will pay ResCap for such expenses on a monthly basis
for the preceding month. The Allocation Factor set forth above, as adjusted from
time to time in accordance with this Agreement, is estimated to reflect all
operating expenses related to the business of RFSCIL. The expense allocation
will be recorded in the specific expense categories (e.g. salaries, occupancy,
etc) when that level of detail is readily available.

Exclusions from Expense Calculation. In determining which operating expenses
will be considered in the calculation required by the preceding paragraph, prior
to application of the Allocation Factor, all amounts recorded in such cost
centers and attributable to “Corporate Allocations” will be excluded from
operating expenses.

The parties may from time to time amend the list of cost centers shown on
Exhibit A by Memorandum executed by any authorized signatories on their behalf.
In addition, the parties may by memorandum adjust the Allocation Factor based on
(i) changes to the business and operation of RFSCIL and the enterprise operating
unit of which it is a part, (ii) changes in headcount in the cost centers listed
on Exhibit A or (iii) unanticipated or extraordinary expenses incurred and
attributable to the business of RFSCIL.

Signature Page Follows



--------------------------------------------------------------------------------

As of the Effective Date, this Agreement supersedes all prior understandings
between ResCap and RFSCIL with respect to the matters addressed herein:

 

Residential Capital, LLC     RFSC International Limited By:   /s/ James N. Young
    By:   /s/ Frank Roessig James N. Young, CFO     Frank Roessig, CEO (Print
Name and Title)     (Print Name and Title) Dated: 5/1/2009     Dated:
                        

 

   ResCap/RFSCIL Expense Sharing Agreement



--------------------------------------------------------------------------------

Exhibit A

Cost Centers - 3063, 3094, 4252, ACC021, 3370

 

   ResCap/RFSCIL Expense Sharing Agreement